Citation Nr: 1233067	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-15 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service connected degenerative disc disease of the thoracolumbar spine.  

2.  Entitlement to an initial disability rating in excess of 10 percent for service connected degenerative disc disease of the cervical spine before August 13, 2009 and to a disability rating in excess of 20 percent thereafter.  

3.  Entitlement to an initial disability rating in excess of 10 percent for service connected chronic obstructive pulmonary disease (COPD) and asbestosis before April 19, 2011 and to a disability rating in excess of 30 percent thereafter.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to April 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2008, March 2010, and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and the Appeals Management Center (AMC) in Washington, DC.  Jurisdiction is currently with the RO in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge in January 2011, and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased disability rating for service connected degenerative disc disease of the thoracolumbar and cervical spine, as well as COPD and asbestosis.

The Veteran was most recently afforded a VA examination of his thoracolumbar spine in April 2008, more than four years ago.  At his January 2011 Travel Board hearing, the Veteran argued that his disability has worsened since April 2008 and that the findings of the VA examiner do not reflect his current level of disability.

Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, the Veteran should be scheduled for a VA examination of his service connected degenerative disc disease of the thoracolumbar spine.  

Regarding the Veteran's remaining increased rating claims, the Veteran was granted service connection for degenerative disc disease of the cervical spine, asbestosis, and COPD in a March 2010 decision of the AMC.  In July 2010, the Veteran submitted a notice of disagreement with the original disability rating assigned.  His notice of disagreement is clearly labeled as such, and bears a stamp indicating receipt by the Nashville RO in July 2010.  However, the Board has reviewed both the physical claims folder and the Veteran's "Virtual VA" records and it does not appear that the RO ever issued a statement of the case with regard to these issues.  

Accordingly, the Board is required to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.

Finally, the Veteran testified at his January 2011 hearing that he no longer works, at least in part due to his service connected disabilities, and is receiving disability benefits from the Social Security Administration (SSA).  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board finds that the issue has been reasonably raised by the record.  The Board has listed the TDIU issue as a separate claim for administrative purposes. 

On remand, the Veteran should be provided with notice of how to substantiate a claim for TDIU.  After this is done, the Veteran should be scheduled for a VA general medical examination.  The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities, without regard to any non-service connected medical problems, prevent the Veteran from finding or maintaining substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of how to substantiate a claim for TDIU.

2. The RO should issue a statement of the case for the issues of entitlement to an increased disability rating for service connected degenerative disc disease of the cervical spine, asbestosis, and COPD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.

3. Obtain the Veteran's medical records from the VA Medical Center in Mountain Home for treatment from 2011 to the present.

4. The RO should schedule the Veteran for a VA examination of his service connected degenerative disc disease of the thoracolumbar spine.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.  All findings should be described in detail and all necessary diagnostic testing performed.

5. Once this is done, the RO should schedule the Veteran for a VA general medical examination.  The examiner should note any functional impairment caused by the Veteran's service connected disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without regard to any non-service connected health problems, render the Veteran unable to find and maintain substantially gainful employment.  The examiner is asked to provide a rationale for his or her conclusions.  

6. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

